PER CURIAM.
Appellant filed a notice of appeal from a final order of the judge of compensation claims (JCC). Appellant then informed this court, by way of a motion to remand, that the tapes of the final hearing could not be transcribed. Jurisdiction was relinquished for 30 days to allow the parties to prepare a statement of the evidence, pursuant to Rule 9.200(b)(4), Florida Rules of Appellate Procedure.
Appellant now files a motion for remand for trial de novo showing that the parties are unable to reconstruct the record. Ap-pellee has no objection to the motion. The JCC has certified that a statement of the evidence cannot be prepared. Accordingly, the final order of the JCC is vacated and the cause is remanded for a hearing de novo. Arnold Lumber Co. v. Harris, 469 So.2d 786 (Fla. 1st DCA 1984).
ERVIN, WENTWORTH and BARFIELD, JJ., concur.